DETAILED ACTION

This Office Action is responsive to the Request for Continued Examination (RCE), filed 10/18/2022. 
Status of the claims:
Claims 1-20 were pending.
Claims 1-20 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination (RCE)
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including a submission, filed on  10/18/2022. Since the submission appears to be a bona fide attempt to provide a complete reply to the previous Office Action by the Applicant, finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the submission filed on 10/18/2022 has been entered. 

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 10/18/2022. By this amendment the claims have been amended. The amendment, specifically to Independent claims 1, 10 and 18, incorporates new feature which is not in previously rejected claims. Furthermore the amendment, specifically to said independent claims, is made for facilitating expeditious prosecution of the application not just to clarify subject matter already present, thus the amendment is related to patentability issue.  

Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks Made in an Amendment filed 10/18/2022 with respect to the rejection of claims 1-2, 4-11, and 13-20 under 35 U.S.C. 103 as being unpatentable over Kim is fully considered. The Applicant has contended the claims rejection under 35 U.S.C. 103, as set forth on Pages 7-9 of said Arguments/Remarks Made in an Amendment. It is noted; however, the claims are amended currently. The amendment, specifically, to independent claims 1, 10 and 18, include new feature which was not recited in previously rejected claims. It is further noted that the amendment to the claims is the result of prior art reference, and thus narrows scope of the claims. As such, the Appellant’s Arguments/Remarks made in an Amendment has been fully considered but they are considered moot in view of the claims’ amendment. Furthermore, the amendment to the claims necessitated new ground(s) of rejection presented in this Office action. The new ground of rejection is made in view of WO2021/109345 issued to Liu et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2021/109345 issued to Liu et al. (“Liu”) (The comments in parentheses apply to the prior art document)
RE claims 1 and 10, Liu discloses a method (e.g. Title of Liu) and an apparatus (e.g. Fig. 1 of Liu) comprising: a reconfigurable intelligent surface (e.g. an Intelligent Reflecting Device 124 or 200 of Figs. 1 or 2) comprising a plurality of configurable elements (e.g. plurality of configurable elements 206 of Fig. 2) capable of redirecting and modulating a signal incident on the plurality of configurable elements (e.g. Liu, Title, Figs. 2B-2C, and Pages Page 16:capable of reflecting and modulating a signal incident on the plurality of configurable elements), wherein the signal is a modulated signal (e.g. Liu, Pages Page 16: wherein the signal is a modulated signal); a processor (e.g. Liu Fig. 1: the at least one processor, illustrated); and a computer-readable medium having stored thereon computer executable instructions that when executed cause the processor to (e.g. Fig. 1; Pages 1, 2, 30, and Claim 14 of Liu) to: receiving, by a reconfigurable intelligent surface (RIS), first configuration information for enabling the RIS to redirect a signal by beamforming (e.g. Liu, Fig. 1, Pages 6, 7, 26, 28: the at least one intelligent reflecting device 104, receives an incident wave which enables the intelligent reflecting device to reflect a signal by beamforming), wherein the signal is a modulated signal (e.g. Liu, Figs. 2A-2C, Page 16: wherein the signal is a modulated signal); receiving, by the RIS, second configuration information for controlling one or more elements of the RIS to overlay data on the modulated signal (e.g. Liu, Fig. 1, Pages 9, 22: the intelligent reflecting device receives one or more control signal, containing additional information that may be used to control, adjust, and/or set a reflection angle of the device elements that reflect the signal. For example, feature of the surface elements such as electrical characteristic upon which the surface element's degree of reflection depends can be controlled or changed; and also, degrees of reflection of the different surface elements can be independently controlled and/or changed); receiving, by the RIS, the modulated signal to be redirected to a receiver (e.g. Liu, Fig. 4, Page 26: the intelligent reflecting device receives the signal to be reflected to a receiver); and beamforming the received modulated signal to redirect the received modulated signal to the receiver based on the first configuration information and overlaying the data on the received modulated signal based on the second configuration information (e.g. Liu, Fig. 4, Pages 6, 16, 26: the intelligent reflecting device, using the beamforming functions, reflect the modulated signal to one or more receivers that is based on the received incident wave which enable the intelligent reflecting device to reflect a signal; based on the received one or more control signal which control, change and/or adjust the reflection angles of the intelligent reflecting device elements). 
The subject matter of claims 1 and 10 differ from Liu in that Liu does not expressly recite functional claim languages such as “redirecting” and “overlay” as recited. However, given the broadest reasonable interpretation in light of the specification as it would be interpreted by one of ordinary skill in the art, Liu’s disclosure of at least one intelligent reflecting device configured to receive an incident wave which enables the intelligent reflecting device to reflect (i.e. redirect) a signal by beamforming, as taught by Liu (e.g. Fig. 1, Pages 6, 7, 26) and receiving, by the intelligent reflecting device, one or more control signal containing additional information that may be used to control, adjust, and/or set a reflection angle of the device elements that reflect the signal, as taught by Liu (e.g. Fig. 4, Page 26) can be construed as Liu teaching or suggesting said claim languages. Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method disclosed by Liu with the knowledge generally available to one of ordinary skill in the art. Therefore, one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have construed the languages as claimed by known methods and/or with the knowledge generally available to one of ordinary skill in the art, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 10.

RE claims 2 and 11, Liu discloses the method and apparatus of claims 1 and 10, respectively, wherein overlaying the data on the received modulated signal comprises one of (note: use of alternative language “one of” indicates the prior art need teach only one of the following): modifying a phase shift of one or more configurable elements of the RIS to modulate at least one of amplitude, phase, frequency, or polarization of the received signal in order to overlay the data on the received signal; or turning one or more configurable elements of the RIS on or off to modulate the amplitude (e.g. Liu, Figs 2A-2C, Pages 11-12: modifying a phase shift of one or more configurable elements of the intelligent reflecting device to modulate phase of the received incident signal and output the reflected signal).  
RE claims 4, and 13, Liu discloses the method and apparatus of claims 1 and 10, respectively, further comprising receiving a message enabling the overlay of the data by the RIS (e.g. Liu Fig. 1 and Pages 7, 16: the network further comprises a side-link Path for sending a message to the intelligent reflecting device to modify the phase shift of one or more configurable elements of the intelligent reflecting device).  
RE claims 5, and 14, Liu discloses the method and apparatus of claims 1 and 10, respectively, wherein the overlay of the data by the RIS occurs in a dynamic or a semi-static or an opportunistic manner (e.g. Liu, Fig. 1, Pages 8, 9, 22: the intelligent reflecting device receives one or more control signal, containing additional information that may be used to control, adjust, and/or set reflection angles of the device elements that reflect the signal. The intelligent reflecting device can dynamically change the reflection angles such that it is capable of having different degrees of reflection at different times).  
RE claim 6, Liu discloses the method of claim 1, wherein the RIS and a transmitter that generates the modulated signal redirected by the RIS are collocated or part of a same device (e.g. Liu, Page 25: the intelligent reflecting device is in a vicinity of the sending device, and/or the intelligent reflecting device is in propagation path of the sending device). 
 RE claims 7, and 15, Liu discloses the method and apparatus of claims 1 and 10, respectively,  wherein the RIS is a separate and distinct network element than a transmitter that generates the modulated signal redirected by the RIS (e.g. Liu, Fig. 1: wherein the one or more intelligent reflecting device (124) is a separate and distinct network element than sending device (104)).

 RE claims 8, and 16, Liu discloses the method and apparatus of claims 7 and 15, respectively, further comprising: the RIS determining some of the second configuration information (e.g. Liu, Fig. 1, Pages 9, 22: the intelligent reflecting device receives one or more control signal, containing additional information that may be used to control, adjust, and/or set a reflection angle of the device elements that reflect the signal); and transmitting an indication to the network of the second configuration determined by the RIS (e.g. Liu Fig. 2C, Page 16: transmitting an indication to the network of the second configuration determined by the intelligent reflecting device).

 RE claims 9, and 17, Liu discloses the method and apparatus of claims 1 and 10, respectively, wherein receiving the first and second configuration information occurs via active elements or auxiliary channels (e.g. Liu, Figs. 1-2 pages 11: occurs via active elements).  

RE claim 18, Liu discloses an apparatus comprising: a processor (e.g. Liu Fig. 1: the at least one processor, illustrated); and a computer-readable medium having stored thereon computer executable instructions that when executed cause the processor (e.g. Fig. 1; Pages 1, 2, 30, and Claim 14 of Liu) to: receive first configuration information notifying the apparatus of attributes of a reconfigurable intelligent surface (RIS) used to overlay data on a signal transmitted by a transmitter (e.g. Liu  page 17: receives one or more characteristics (configuration information) of one or more of an intelligent reflecting device that reflected a signal received by the receiving device, wherein the one or more characteristics include an Identification of the intelligent reflecting device indicating attributes of the intelligent reflecting device); receive the modulated signal that is redirected by the RIS and the data overlayed on the modulated signal by the RIS (e.g. Liu, Figs 7-8, Pages 28, 30: the receiving device receives the signal that is reflected by the intelligent reflecting device, the received signal including the controlled or adjusted reflection angles of the intelligent reflecting device) wherein the signal is a modulated signal (e.g. Liu, Pages Page 16: wherein the signal is a modulated signal); and decode the received modulated signal to recover information included in the modulated signal transmitted by the transmitter and the data overlaid on the modulated signal by the RIS (e.g. Liu Fig. 7-8 and Pages 28, 30: receive the modulated signal and detect (decode) characteristic of the intelligent reflecting device that reflected the signal. For example, detecting a characteristic of the received signal and determining whether the characteristic detected corresponds to the intelligent reflecting device that reflected the signal).
The subject matter of claim 18 differ from Liu in that Liu does not expressly recite functional claim languages such as “redirecting” and “overlay” as recited. However, given the broadest reasonable interpretation in light of the specification as it would be interpreted by one of ordinary skill in the art, Liu’s disclosure of at least one intelligent reflecting device configured to receive an incident wave which enables the intelligent reflecting device to reflect (i.e. redirect) a signal by beamforming, as taught by Liu (e.g. Fig. 1, Pages 6, 7, 26) and receiving, by the intelligent reflecting device, one or more control signal containing additional information that may be used to control, adjust, and/or set a reflection angle of the device elements that reflect the signal, as taught by Liu (e.g. Fig. 4, Page 26) can be construed as Liu teaching or suggesting said claim languages. Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method disclosed by Liu with the knowledge generally available to one of ordinary skill in the art. Therefore, one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have construed the languages as claimed by known methods and/or with the knowledge generally available to one of ordinary skill in the art, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 18.

RE claim 19, Liu discloses the apparatus of claim 18, wherein the computer executable instructions that when executed further cause the processor to receive a message notifying the apparatus that the RIS is enabled for use to overlay the data (e.g. Liu  page 17: receives one or more characteristics (configuration information) of one or more of an intelligent reflecting device that reflected a signal received by the receiving device, wherein the one or more characteristics include an Identification of the intelligent reflecting device indicating attributes of the intelligent reflecting device).  

RE claim 20, Liu discloses the apparatus of claim 18, wherein the overlay of the data occurs in a dynamic or a semi-static or opportunistic manner (e.g. Liu, Fig. 1, Pages 8, 9, 22: the intelligent reflecting device receives one or more control signal, containing additional information that may be used to control, adjust, and/or set reflection angles of the device elements that reflect the signal. The intelligent reflecting device can dynamically change the reflection angles such that it is capable of having different degrees of reflection at different times).   

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632